Order, Supreme Court, New York County (Barbara Jaffe, J.), entered July 11, 2013, which, insofar as appealed from, denied defendant’s motion for summary judgment dismissing the complaint, unanimously affirmed, with costs.
The court properly determined that issues of fact precluded dismissal of plaintiff’s claim that defendant, her brother, fraudulently induced her to transfer her interest in their family business to him for a fraction of its value, and her related claims (see generally Lama Holding Co. v Smith Barney, 88 NY2d 413, 421 [1996]).
We have considered defendant’s remaining contentions and find them unavailing.
Concur — Mazzarelli, J.E, Friedman, Saxe and Manzanet-Daniels, JJ.